Hughes, J., (after stating the facts.) It is the opinion of the court that the circuit court erred in admitting parol testimony to vary the terms of the mortgage, and in refusing to give the instructions asked upon the part of the appellant, and in giving instruction marked for the appellee, upon its own motion, for which errors the judgment must be reversed. There was in the language of the mortgage no ambiguity, and it is not pretended that the appellee, through fraud or duress, was induced to execute the same. While parol evidence may be admitted sometimes to show the circumstances under which it was executed, yet, when an instrument in writing is clear and unambiguous, it is inadmissible to vary or contradict its terms. This is familiar law. Featherstone v. Wilson, 4 Ark. 154; 1 Greenleaf Ev. §§ 257, 277, 281, 282; Richie v. Frazier, 50 Ark. 393; Jenkins v. Shinn, 55 Ark. 347; Rector v. Bernaschina, 64 Ark. 650; Cato v. Stewart, 28 Ark. 146. A mortgage given to secure indefinite advances limited to a certain time is valid. Fort v. Black, 50 Ark. 259. Mortgages to secure future advances are valid, according to our decisions. Martin v. Holbrook, 55 Ark. 659. The mortgage in this case was given to secure the sum of one hundred dollars, “and other indebtedness which may then be due the said W. F. Moore by Lottie Terry.” The words “then due” refer to the time when the one hundred dollars were to become due. For the errors indicated, let the judgment be reversed, and the cause remanded for a new trial.